Rabin, J. P. and Bergan, J.,
dissent in the following memorandum by Bergan, J.: Since the defendant was in her home when the police officer came in, she had the right to use reasonable force to evict him. The officer neither had a warrant to enter defendant’s home nor is there any factual basis in this record to sustain an arrest. The charge upon which defendant was being arrested and from which this accusation of assault on the officer stems was dismissed in Magistrates’ Court. The defendant had a right to use such force as was necessasry to resist this invasion of her person and her home. (People v. Cherry, 307 N. Y. 308; cf. People v. Dreares, 15 A D 2d 204, affd. 11 N Y 2d 906.) If, as it is noted in the memorandum of the majority affirming the judgment, defendant did not know the person invading her home was a police officer, her right to resist the intruder by force would have rested on an incontestable legal principle. Accepting the People’s proof on the subject in its most favorable aspect, although it is factually disputed, it is that “she swung at me with the phone, which I took away from her * * *. I caught it with my hand and pulled it away from her and she kicked me * * * in the shins.” It is thus apparent that a kick in the shins of a male policeman by a woman, and a phone swung at him but caught, are all that the People show in the way of excessive force in resisting, as the defendant had a right to do, an invasion of her person and home. If this is deemed “ excessive ” force, the constitutional protection of the private citizen in his home becomes chimerical. The judgment of conviction for assault should be reversed.